    Case 8:20-cv-01723-CJC-DFM Document 14 Filed 11/25/20 Page 1 of 1 Page ID #:73

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA                        JS-6
                                        CIVIL MINUTES – GENERAL


Case No.          SACV 20-01723-CJC (DFMx)                             Date   November 25, 2020
Title             Amber Machowski v. Patrick K. Elvin et al


  PRESENT: HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE


           Chery Wynn                                                   Not Reported
           Deputy Clerk                                                 Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:                       ATTORNEYS PRESENT FOR DEFENDANT:

           None Present                                                 None Present

  PROCEEDINGS:              (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                            SETTLEMENT


         Having been advised by a Notice of Settlement [13] that the case has been settled in its
  entirety, the Court hereby orders this action dismissed without prejudice. The Court further
  orders all proceedings in the case vacated and taken off calendar.

         The Court retains jurisdiction for sixty (60) days to vacate this order and to reopen the
  action upon showing of good cause that the settlement has not been completed.




                                                                                   -          : -
                                                       Initials of Deputy Clerk:         cw




  CV-90 (06/04)                              CIVIL MINUTES - GENERAL                           Page 1 of 1
